Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/04/2020 has been entered.

3.	Claims 20-42 are pending in the application.  Claims 20-29 and 32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/28/2020.

4.	Claims 30-31 and 33-42 have been examined. 

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) for benefit of the earlier filing date of applications, is acknowledged.  

6.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

Therefore, the effective filing date of the instantly claimed invention is given the date of 62/598,024 (12/13/2017).

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 09/04/2020.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 35 recites to “the nucleic acid sequence encoding hTERT, a nucleic acid encoding SV40LT, or a combination thereof” which is broader than “a nucleic acid sequence encoding hTERT and a nucleic acid encoding SV40LT” of claim 33.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 30-31 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Takenouchi et al. (Frontiers in Veterinary Science, 21 August 2017, 4: 132) in view of Bedoya et al. (US 20160185861, published on June 30, 2016, IDS).
Claims 30-31 and 33-40 are herein drawn to a modified T cell comprising a nucleic acid sequence encoding a CAR, wherein the CAR T cell comprises a nucleic acid sequence encoding hTERT and a nucleic acid encoding SV40LT.

	Takenouchi et al. do not teach hTERT and T cells. 
	However, these deficiencies are remedied by Bedoya et al.
	Bedoya et al. teach a population of immune effector cells (e.g., T cells or NK cells) comprise a nucleic acid encoding a CAR and a nucleic acid encoding a telomerase subunit, e.g., hTERT, under conditions that allow for CAR and telomerase expression; see entire document, e.g. [0060-0070], claims 40 and 45.
	For claims 31 and 40, Bedoya et al. teach a pharmaceutical composition comprising a CAR-expressing cell; see [0476].
	For claim 38, Bedoya et al. teach an allogeneic T cell lacking expression of a functional T cell receptor (TCR) and a CAR include the cytoplasmic sequences of the T cell receptor (TCR); see [0230-0231] and [0303].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have a modified T cell comprising a vector encoding SV40LT and hTERT. One would have been motivated to do so because Takenouchi et al. teach a macrophage cell line that had been transduced with a vector encoding SV40LT and pTERT; Bedoya et al. teach a population of immune effector cells (e.g., T cells or NK cells) comprise a nucleic acid encoding a CAR and a nucleic acid encoding hTERT. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute pTERT of Takenouchi et al. for hTERT of Bedoya et al., and substitute macrophage cell of Takenouchi et al. for T cells of Bedoya et al., because simple substitution of pTERT of Takenouchi et al. for hTERT of Bedoya et al., and simple substitute macrophage cell of Takenouchi et al. for T cell of Bedoya et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of pTERT of Takenouchi et al. for hTERT of Bedoya et al., and simple substitute macrophage cell of Takenouchi et al. for T cell of Bedoya et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

15.	Claims 30-31 and 33-42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20 and 38 of copending Application No. 15/992833.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:

	Claims 20 and 38 of copending Application No. 15/992833 are drawn to a composition comprises T cells comprising a chimeric antigen receptor (CAR), wherein the CAR T cell comprises a nucleic acid sequence encoding hTERT and a nucleic acid encoding SV40LT.
In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of copending Application No. 15/992833.  The T cell claimed in the claims of the 15/992833 is the same as the instantly claimed T cell.
Although the claim 38 of co-pending Application No. 15/992833 is withdrawn, MPEP 804 indicates that provisional obvious-type double rejections over the non-elected inventions of co-pending applications is proper because the co-pending withdrawn claims are subject to rejoinder.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
16.	No claim is allowed.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/YAN XIAO/
Primary Examiner, Art Unit 1642